Citation Nr: 1619819	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  77-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected psychiatric disorder.



REPRESENTATION

Veteran represented by:	James C. Perciavalle, Agent



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from October 1968 to September 1970, including in the Republic of Vietnam.  His awards and decorations included a Purple Heart medal and a Combat Infantryman Badge (CIB).

In November 2015, the Board issued a decision determining that a vacatur of the prior Board decision in October 1977 was warranted.  This decision conferred jurisdiction to the Board of the issues addressed in the 1977 decision, namely the service connection claims listed on the first page of this decision, which arose from a March 1976 rating decision.  The Board remanded these issues in November 2015 to determine whether the Veteran still desired to have a hearing in this appeal, which was the reason for the vacatur based on denial of due process.  In January 2016, the Veteran's appointed representative responded that the Veteran no longer desired such a hearing, and requested that the case be recertified to the Board.

The statutes and regulations relevant to the claims for service connection that are addressed herein have been essentially the same throughout the appeal period, i.e., from 1976 forward.  As such, for the sake of clarity, and in light of the grant of all benefits sought, the Board will refer only to the current versions below.

In November 2015, the Board also remanded issues of entitlement to a compensable rating for upper extremity peripheral neuropathies and service connection for hypertension and erectile dysfunction for additional development and adjudication.  Those issues are still in remand status and are not before the Board at this time.


FINDINGS OF FACT

1.  During the course of the appeal, the Veteran had diagnosed anxiety disorder with symptoms during and after service; which was later recharacterized as posttraumatic stress disorder (PTSD) due to in-service combat stressors, for which service connection has already been granted; as well as depression associated with PTSD.

2.  During the course of the appeal, the Veteran had gastrointestinal symptoms diagnosed as a duodenal ulcer and irritable bowel disorder, with symptoms during and after service that have also been medically linked to his psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for acquired psychiatric disorder, to include anxiety disorder (later characterized as the currently service-connected PTSD) and associated depression, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015). 

2.  The criteria for entitlement to service connection for gastrointestinal disability, to include duodenal ulcer and irritable bowel disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's lay reports are generally consistent with his service treatment records and available post-service treatment records regarding his having had psychiatric and gastrointestinal (GI) symptoms continuously since his service in the Republic of Vietnam, which included combat service and injuries sustained during combat.

The Veteran's lay reports as to symptoms and treatment during service are sufficient to establish their occurrence as related to his combat service, shown by receipt of a Purple Heart medal and CIB.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Moreover, there is documented treatment in the Veteran's service treatment records for anxiety, nervousness, and GI symptoms such as abdominal cramps and indigestion that were noted to be related to his psychiatric symptoms.

Although the Veteran's military discharge examination in 1970 was noted as within normal limits, he continued to report GI and mental health symptoms shortly thereafter.  In a March 1971 VA examination, the Veteran reported experiencing nervousness, feeling shaky, and having sleep problems.  The examiner noted a diagnosis of a neuropsychiatric condition that was not investigated in detail, but that appeared to be anxiety reaction moderately severe.  A handwritten notation on this report also stated that a neuropsychiatric condition was present and should be further identified for compensation purposes because the Veteran's gastrointestinal symptoms seemed to be related to or caused by his psychiatric condition.  

The March 1971 VA examination initially diagnosed an upper GI disorder most consistent with peptic ulcer disease, noted to be moderately symptomatic, but stated that a complete diagnosis was deferred pending the results of upper GI X-rays.  A handwritten notation on this report then stated that peptic ulcer disease was not shown on X-ray review, which reflected a normal esophagus and nothing to indicate ulceration of the stomach.  The examiner stated that there was no current disease of the upper GI tract, but that the Veteran may develop this condition later in his life.

Thereafter, the Veteran submitted a December 1975 private provider note stating that he had been treating the Veteran since January 1975 for anxiety symptoms, and that workup including EKG, chest studies, blood tests, etc. had all been normal.  

In a February 1976 VA examination, the Veteran continued to report GI problems described as a "nervous stomach" with gas.  A psychiatric examination was also conducted at that time, and the Veteran reported that his nervous condition had gotten worse since the prior examination in 1971.  He stated that he was taking a psychiatric medication prescribed by his private provider.  This VA examiner diagnosed anxiety neurosis mild to moderate in severity, stating that it was manifested by feelings of anxiety with some complaints referable to the gastrointestinal tract which appeared in part to have a psychological basis.  

The March 1976 rating decision noted that a GI series in February 1976 showed a normal esophagus and evidence of a healed duodenal ulcer, and that examination of the digestive system showed slight tenderness generally that was worse in the hypogastric areas.  The RO noted a current diagnosis of duodenal ulcer.  Although the Board is unable to locate the examination report or X-rays for these findings, they appear consistent with the other evidence of record and with the 1971 reports.

In a November 1982 note, a private provider stated that the Veteran had developed anxiety symptoms manifested by stomach cramps and pain while in the Republic of Vietnam.  The provider had been treating the Veteran for diagnoses of abdominal pain and irritable bowel, which he noted were secondary to chronic anxiety, with moderate success.  Both conditions appeared to have originated during service.

In January 1999, the Veteran submitted a claim for service connection for PTSD.  VA treatment records from February 1999 forward diagnosed PTSD chronic severe.  A May 1999 VA psychiatric examiner diagnosed PTSD based on the Veteran's reports relating to experiences during his combat service.  The examiner stated that the Veteran was exhibiting symptoms of PTSD, and stated that these symptoms had been diagnosed previously as anxiety neurosis, but that they met the diagnostic criteria for PTSD.  This examiner also stated that the Veteran had chronic depression that seemed to be secondary to his PTSD.  Based on this information, the RO awarded service connection for PTSD, effective as of January 25, 1999.

Service connection will be granted for a disability, even if it is first diagnosed after service, where consideration of all of the pertinent lay and medical evidence shows that the current disability was incurred or aggravated by disease or injury during active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a) & (d), 3.304.  

Secondary service connection will be granted for a disability that is caused or aggravated as a result of service-connected disability.  38 C.F.R. § 3.310.  

A "current" disability means a disability shown at any time during the appeal, even if it later resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

The Veteran's appeal has been pending since the 1970s due to the 2015 decision to vacate the 1977 Board decision.  Thus, in light of the above, the evidence establishes that his PTSD, which is currently service-connected, was previously diagnosed as anxiety disorder, and that he has had continuous psychiatric since service related to combat experiences.  Accordingly, service connection is warranted for the previously diagnosed anxiety disorder.  As depression is due to PTSD, secondary service connection is warranted for that condition as well.  

Additionally, the evidence establishes that the Veteran had gastrointestinal symptoms during service and afterwards.  Although the March 1971 examination found no diagnosable disorder, evidence in 1976 and 1982 showed duodenal ulcer and irritable bowel disorder, thereby establishing a current disability for the compensation claim.  VA examiners and private providers consistently stated that these symptoms and diagnoses were due to the Veteran's psychiatric disorder.  Thus, service connection is warranted for the Veteran's GI disorder, to include duodenal ulcer and irritable bowel syndrome.. 


ORDER

Service connection for acquired psychiatric disorder, to include anxiety disorder (later diagnosed as PTSD) and associated depression, is granted.

Service connection for gastrointestinal disability, to include duodenal ulcer and irritable bowel disorder, is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


